443 F.2d 30
Mary BOWES, Petitioner,v.DISTRICT DIRECTOR OF the UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 26275.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

Hiram W. Kwan, Los Angeles, Cal., for petitioner.
Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Chief, Civil Div., James R. Dooley, Asst. U. S. Atty., Los Angeles, Cal., Stephen M. Suffin, Atty., I. N. S., San Francisco, Cal., Joseph Sureck, Director, I. N. S., San Pedro, Cal., John N. Mitchell, U. S. Atty. Gen., Washington, D. C., for respondent.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The final order for deportation is affirmed.


2
Mary Bowes is a teacher and an alien. She overstayed the length of her non-immigrant permission. She does not want to go home.


3
At issue here is Immigration's refusal to delay proceedings because she had a petition pending at the Department of Labor for a sixth preference for admission as an immigrant. This, she says, deprived her of due process. The pendency of an application for immigration status, however, does not entitle an alien to a delay in deportation proceedings. See Manantan v. Immigration & Naturalization Service, 7 Cir., 425 F.2d 693, and Amarante v. Rosenberg, 9 Cir., 326 F.2d 58.